In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00365-CV
     ___________________________

              EX PARTE J.C.



On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
    Trial Court No. CDC4-E-13308-17


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       J.C., proceeding pro se, attempts to appeal from the trial court’s “dismissal for

want of prosecution.” By letter dated October 4, 2019, we notified him of our

concern that we lack jurisdiction over this appeal because the trial-court clerk had

informed us that the trial-court judge had not signed an order in this case. We

informed him that because it appeared that there was no final judgment or order

subject to appeal, his notice of appeal was premature. See Tex. R. App. P. 26.1(a),

27.1(a).

       Our letter also warned that we would dismiss this appeal for want of

jurisdiction unless, within 20 days, the parties provided us with a signed copy of the

order J.C. seeks to appeal. See Tex. R. App. P. 42.3(a), 43.2(f), 44.3, 44.4(a)(2). More

than 20 days have passed, and we have not received a response. Because no party has

provided us with a signed final judgment or appealable order, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: December 12, 2019




                                             2